     Case 4:20-cv-00097-WTM-CLR Document 2 Filed 05/05/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

QUADRAMEL TRELLION                 )
WILLIAMS,                          )
                                   )
     Petitioner,                   )
                                   )
v.                                 )           CV420-097
                                   )
JOHN T. WILCHER.,                  )
                                   )
     Respondent.                   )

                                 ORDER

     Quadramel Trellion Williams has submitted a document captioned

“Writ of Habeas Corpus § 2255.” See doc. 1 at 1. Despite invoking 28

U.S.C. § 2255, the substance of the pleading makes clear that petitioner is

held pursuant to state, not federal charges. See id. at 2–3. It is also clear

that he is not being held pursuant to a “sentence” of a state court but is a

pre-trial detainee. Id. at 4. Finally, the petition complains about the

conditions of Williams’ confinement; specifically, that he has been exposed

to another prisoner infected with coronavirus. Id. at 4. None of those

claims is properly asserted under § 2255.

     Motions under § 2255 provide relief for prisoners “in custody under

sentence of a court established by an Act of Congress,” i.e. a federal court.
     Case 4:20-cv-00097-WTM-CLR Document 2 Filed 05/05/20 Page 2 of 4




Habeas corpus relief for a pre-trial detainee is only available under 28

U.S.C. § 2241. See, e.g., Medberry v. Crosby, 351 F.3d 1049, 1060 (11th

Cir. 2003) (“State pre-trial detention . . . might violate the Constitution or

the laws or treaties of the United States. Yet a person held in such pre-

trial detention would not be ‘in custody pursuant to the judgment of a

State court.’ Such a prisoner would file an application for a writ of habeas

corpus governed by § 2241 only.”).        Challenges to the conditions of

Williams’ confinement might proceed under 42 U.S.C. § 1983. See, e.g.,

Preiser v. Rodriguez, 411 U.S. 475, 524, n. 24 (1973) (Brennan, J.

dissenting) (“[I]f a prisoner seeks to challenge only the conditions of his

confinement . . . his filing should be considered a complaint under § 1983

even if the prisoner terms it a petition for habeas corpus.”); Sparks v.

Chatham Cnty. Sheriff Dept. Al St. Lawrence, 2010 WL 2710660, at * 1

(S.D. Ga. June 10, 2010) (“Claims challenging conditions of confinement

are generally brought pursuant to 42 U.S.C. § 1983, not through habeas

corpus.” (citation omitted)).

      Even though the substance of Williams’ pleadings strongly suggests

the legal frameworks applicable to his claims, the Court cannot simply

reconstrue it. Unlike motions under § 2255, both petitions under § 2241

                                      2
      Case 4:20-cv-00097-WTM-CLR Document 2 Filed 05/05/20 Page 3 of 4




and complaints under § 1983 require filing fees. See 28 U.S.C. § 1914(a)

(establishing a filing fee of $350 to institute a civil action 1 and a $5 filing

fee for an application for a writ of habeas corpus).                The Court may

authorize the commencement of suits without payment of those fees upon

a showing that “the person is unable to pay such fees or give security

therefor.” 28 U.S.C. § 1915(a)(1). Williams has not sought authorization

or made the necessary showing. Before the Court can take action on

Williams’ pleading, therefore, he must address these issues.

      Accordingly, Williams is DIRECTED to amend his pleading. To

facilitate his amendment, the Clerk is DIRECTED to provide him with

copies of the standard forms for complaints pursuant to § 1983 (Pro Se 14)

and petitions for writs of habeas corpus pursuant to § 2241 (AO 242). Use

of these forms is not mandatory, but they may help Williams clarify the

nature of his claims. Upon amendment, Williams must also remit the

appropriate filing fee or request leave to proceed in forma pauperis. To

that end, the Clerk is further DIRECTED to provide Williams with a copy




1
  An additional $50 administrative fee is required to file a civil action, but not an
application for a writ of habeas corpus. See District Court Miscellaneous Fee Schedule,
available         at        https://www.uscourts.gov/services-forms/fees/district-court-
miscellaneous-fee-schedule (last accessed May 5, 2020).
                                            3
    Case 4:20-cv-00097-WTM-CLR Document 2 Filed 05/05/20 Page 4 of 4




of the application to proceed in forma pauperis (AO 240). Williams is

DIRECTED to complete and return the appropriate forms within thirty

days. Failure to comply with this Order and return the forms may

result in a recommendation of dismissal for failing to obey a court

order or on abandonment grounds. See Fed. R. Civ. P. 41.

     SO ORDERED, this 5th day
                            y of May,
                                   y, 2020.

                                 _______________________________
                                   ___________________________
                                 CHR    PHER L. RAY
                                  HRISTOPHER
                                   RISTOPH
                                        PH
                                 UNITED STATESS MAGISTRATE JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                   4
